Citation Nr: 0408804	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-05 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
January 1946 to September 1948 and in the U.S. Army from 
October 1949 to November 1952.  As a result of his service 
during the Korean Conflict, he received, among others, 
the Purple Heart Medal, Combat Infantryman Badge (CIB), and 
Bronze Star Medal.  He died in October 1999.

The appellant, the veteran's widow, appealed to the Board of 
Veterans' Appeals (Board) from a June 2000 rating decision.  
That decision was subsumed by the Board's April 2003 
decision, see 38 C.F.R. § 20.1104 (2003), which denied:  
1) entitlement to service connection for the cause of the 
veteran's death; 2) entitlement to Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, of the United 
States Code; and 3) entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318, to include the issue of whether there was clear and 
unmistakable error (CUE) in an RO decision not awarding the 
veteran a total disability evaluation for his service-
connected disabilities.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued an order in January 2004 granting a joint motion 
to vacate the portion of the Board's decision that had denied 
the claims for service connection for cause of death and 
entitlement to DEA.  The Court remanded these claims to the 
Board for readjudication and dismissed the remaining claim 
for DIC under § 1318, including on the basis of CUE.



FINDINGS OF FACT

1.  Since receiving this case back from the Court on joint 
motion for compliance with the Veterans Claims Assistance Act 
(VCAA), the appellant, through her attorney representative, 
has submitted a statement in March 2004 requesting that 
the Board proceed immediately with the readjudication of her 
appeal without remanding the case to the RO.  She further 
indicated that she does not have any additional evidence or 
argument to submit.

2.  So to the extent possible, all identified relevant 
evidence necessary for an equitable disposition of the claims 
at issue has been obtained; remanding this case to the RO 
under these circumstances would serve no useful purpose 
because, even by the widow-appellant's own admission, no 
additional evidence is forthcoming in response to any further 
notification and assistance provided her under the VCAA.  
This is tantamount to a waiver of her VCAA rights.

3.  The veteran died in October 1999 from cardiopulmonary 
arrest due to myelodysplastic syndrome (MDS).

4.  At the time of the veteran's death, service connection 
was in effect for residuals of shrapnel wounds to his anus-
evaluated as 30 percent disabling from November 1952 and as 
50 percent disabling from December 1997; residuals of 
shrapnel wounds to his left buttock-evaluated as 40 percent 
disabling from November 1952; malaria residuals-evaluated as 
0 percent disabling from November 1952; a scar on his left 
thigh-evaluated as 0 percent disabling from November 1952; 
and scars on his right buttock-evaluated as 0 percent 
disabling from November 1952.  His combined rating was 60 
percent from November 1952 and 70 percent from December 1997.

5.  There is no persuasive medical evidence of record 
indicating that a disability of service origin or a service- 
connected disability either caused or contributed to 
the veteran's death.

6.  The veteran was not exposed to ionizing radiation during 
either period of his active military service.

7.  The veteran did not participate in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 to July 
1946.

8.  The veteran did not have MDS during service or for many 
years after his discharge.

9.  No competent medical evidence has been submitted to show 
the veteran's fatal MDS was the result of exposure to 
ionizing radiation or other incident during service.


CONCLUSIONS OF LAW

1.  Any deficiency in compliance with the VCAA notice and 
assistance requirements is harmless error in light of the 
appellant's March 2004 statement, through her attorney 
representative, that she does not have any additional 
evidence or argument to submit and wants her claims 
readjudicated immediately.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5104, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159 
(2003).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

3.  The veteran's fatal cardiopulmonary arrest, causing his 
death due to MDS, was not due to a disease or an injury that 
he had incurred or aggravated during service; the conditions 
that caused his death also may not be presumed to have been 
incurred in service-including as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 1310 (West 2002), 38 C.F.R. §§ 3.303, 3.307. 3.309, 
3.311 (2003).

4.  The requirements have not been met for DEA pursuant to 
Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The VCAA took effect after the appellant filed her claims and 
after the RO rendered its decision denying these claims in 
June 2000.  But the VCAA applies to claims, as here, filed 
prior to its November 9, 2000 effective date if VA had not 
decided the claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the appellant's claim prior to November 9, 2000 
because the RO had yet to issue its May 2001 statement of the 
case and April 2002 supplemental SOC (SSOC), and the Board 
had yet to issue its now vacated April 2003 decision.  See 
VAOPGCPREC 
7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had authority to, 
and did, provide that VCAA requirements apply to claims at 
all stages of VA proceedings, up to and including those 
pending before the Board).  See also Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002) (distinguishing between 
VCAA application to claims pending before RO or Board, and 
those on appeal before a Court).

As grounds for vacating the Board's April 2003 decision, the 
joint motion for remand cited the Board's failure to satisfy 
the Charles and Quartuccio VCAA notice requirements cited 
above.  Specifically, the joint motion stated that a vacate 
and remand to the Board was required because the Board's 
April 2003 decision did not "present sufficient reasons or 
bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate appellant's claim pursuant to 38 U.S.C. 
§ 5103(a) as amended by the VCAA" (p. 2).  And the Court 
agreed with this assessment by granting the joint motion.  

In response to the Court's January 2004 order granting the 
joint motion for remand, the Board sent a February 2004 
letter to the appellant's attorney representative.  
The letter informed the representative that he would have the 
opportunity to submit additional evidence or argument before 
the Board readjudicated the appeal.  The letter also stated 
the appellant had the right to have this evidence initially 
considered by the RO, or she could choose to waive this right 
and request that the Board readjudicate the appeal without 
remanding the case.  In response, the representative, in a 
March 2004 letter, stated the appellant "does not have any 
additional evidence or argument to submit.  Please proceed 
immediately with the readjudication of the claimant's 
appeal."

The preliminary question therefore presented by this case, on 
second review, is whether the Board must now remand the 
claims to the RO for VCAA notice, notwithstanding the fact 
that the appellant has unequivocally indicated that she has 
no additional evidence or argument to submit and consequently 
requested that the Board, rather than the RO, readjudicate 
her claims in the first instance immediately.  For the 
reasons explained below, the Board will go ahead and 
readjudicate the claims as requested by the widow-appellant 
through her attorney representative because her March 2004 
statement is tantamount to a waiver of her VCAA rights.

Shortly after the Court issued its order in this case, it 
decided Pelegrini v. Principi, 17 Vet. App. 412 (2004), in 
which it revisited the notice requirements imposed upon VA by 
the VCAA.  The court addressed both the timing and content of 
these notice requirements.  Id. at 421-422.  The Court held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Id. at 422.  The Court 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  The Court found the timing and content of the notice 
given in Pelegrini to be insufficient and, finding the error 
prejudicial, vacated the Board's decision and remanded the 
case to the Board for compliance with the VCAA notice 
requirements.  Id.  

VA believes that Pelegrini is incorrect as it applies to 
cases, such as this one, where the initial AOJ (i.e., RO) 
decision was made prior to the enactment of the VCAA, and is 
pursuing further judicial review on this matter.  Here, the 
rating action appealed was in June 2000, prior to the 
November 2000 effective date of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to its 
enactment.  Moreover, in VAOPGCPREC 1-2004 (Feb. 24, 2004), 
VA's Office of General Counsel held that the "fourth 
element" requirement of Pelegrini was non-binding obiter 
dictum.  Id. at 7.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  
In the unique factual circumstances of this particular case, 
however, the Board finds that, even assuming the validity and 
binding nature of Pelegrini, any error in complying with the 
VCAA notice requirements was merely harmless error.

The joint motion argued that the Board's April 2003 decision 
did not provide sufficient reasons and bases reflecting 
adequate VCAA notice, citing, in addition to Quartuccio and 
Charles, supra, Huston v. Principi, 17 Vet. App. 195 (2003) 
(p. 2).  In Huston, the Court found that VA did not comply 
with the VCAA notice requirements because there was no 
document informing the veteran of the information and 
evidence necessary to support his claim, nor informing him of 
his and the RO's respective responsibilities in obtaining 
such information and evidence.  Id. at 202.  In the present 
case, there is a document that provided this information to 
the appellant - the April 2002 SSOC.  That document contained 
the text of the VCAA implementing regulation, 38 C.F.R. 
§ 3.159 (2003), which explains generally the information 
necessary to support a claim and the respective 
responsibilities of the appellant and RO in obtaining it.  
See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  In addition, as noted in the joint motion 
(p. 3), the April 2002 SSOC also stated as to the cause of 
death claim, "[B]ased on all the evidence of record, it is 
determined the claim for entitlement to service connection 
for the cause of death of the veteran is not well-grounded."  
This evidentiary requirement, of course, was eliminated by 
the VCAA.  But a closer reading of the SSOC indicates the RO 
actually was recounting its earlier, pre-VCAA, decision and 
on the next page of the SSOC noted the passage of the VCAA, 
its reconsideration of the claim, and its February 2001 
letter requesting any evidence that the veteran was in an 
area that exposed him to radiation so as to qualify for the 
relevant presumption as discussed below.

Nevertheless, even if the February 2001 letter and April 2002 
SSOC were not sufficient to comply with the VCAA notice 
requirements, the error still would be harmless.  The Huston 
Court, in response to VA's argument that the veteran was 
amply represented and had not overlooked any advantageous 
evidence, stated that "it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice."  Id. at 203.  The Court noted the 
possibility that, once given proper notice, the veteran might 
be able to provide VA evidence pertaining to his claim, and, 
therefore, "it would be pure speculation for the Court to 
conclude that the appellant will not obtain such evidence and 
that VA's errors were therefore non-prejudicial."  Id.  In 
this case, on the other hand, no speculation is necessary to 
predict the evidentiary development that would result from 
additional VCAA notice.  The appellant, through her 
representative, already has provided a definitive answer, and 
that answer is none.  Consequently, remanding this case to 
the RO for compliance with the VCAA would serve no useful 
purpose and, indeed, even the widow-appellant has readily 
acknowledged as much by expressly stating that she has no 
additional evidence or argument to submit-hence, her 
election to have the Board go ahead and readjudicate her 
appeal immediately.  Needless remands in these types of 
situations are to be avoided.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Both the Court and the Board, as well as all Federal courts, 
must take account of the rule of prejudicial error when 
determining whether VCAA notice was sufficient and in other 
matters.  See 38 U.S.C. § 7261(b) (West 2002) (in making 
determinations authorized by statute, Court shall "take due 
account of the rule of prejudicial error"); 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from section 7261(b)'s requirement that Court 
"take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (error or defect in decision by 
Board "which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998) (explaining harmless error doctrine as found 
in Fed. R. Civ. Proc. 61 and Fed. R. Evid. 103).  In Soyini 
v. Derwinski, 1 Vet. App. 540 (1991), the Court concluded the 
Board did not sufficiently articulate the reasons and bases 
for its decision.  Id. at 546.  Even though this requirement 
is one requiring strict adherence, the Court refused to 
remand the case to the Board and affirmed its decision, 
stating:  "[S]trict adherence does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the Board and DVA with no benefit 
flowing to the veteran."  Id.  Similarly, in the present 
case, even if, as the joint motion argued, the Board's 
reasons and bases for finding adequate VCAA notice were 
insufficient, and even if the RO's February 2001 letter and 
April 2002 SSOC were similarly inadequate, there is no 
additional evidence that can be obtained by providing 
additional notice, and the evidence that has already been 
obtained overwhelmingly supports the denial of the veteran's 
claims, as demonstrated below.  A remand in such a situation 
would unnecessarily impose additional burdens on VA, and the 
Board will therefore not remand this case for such notice.

Along the same line of reasoning, in Wensch v. Principi, 15 
Vet. App. 362 (2001), the Court held:  "[W[hen there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."  Id. at 368.  In Wensch, the appellant had filed a 
supplemental brief asserting he was not prejudiced by lack of 
notice or assistance from VA, and VA indicated in its reply 
that a remand would not be necessary for the reasons stated 
in Soyini, supra.  The Court concluded that the VCAA duties 
to assist and notify did not apply in these circumstances and 
the VCAA did not require a remand.  As in Wensch, here the 
appellant has indicated that any lack of notice would not 
prejudice her because she has no additional evidence or 
arguments to submit.  She has also effectively waived her 
right to receive such notice from the RO by asking that 
the Board, rather than the RO, readjudicate her claims.  See 
Janssen v. Principi, 15 Vet. App. 370, 374 (2001) (allowing 
knowing and voluntary waiver of rights guaranteed by VCAA 
where appellant represented by competent counsel).

Moreover, as the RO already has obtained private and VA 
medical records, as well as information concerning the 
veteran's potential eligibility for the presumption that he 
was exposed to radiation, and the appellant has indicated no 
further evidence is forthcoming, the RO complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or the implementing regulations, and the Board 
will proceed to adjudicate the appellant's claims for cause 
of the veteran's death and DEA.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) 
(2003); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2003).

The veteran's death certificate indicates he died in October 
1999 from cardiopulmonary arrest due to MDS.  A postmortem 
autopsy was not performed.

When he died, the veteran was service-connected for residuals 
of shrapnel wounds to his anus-evaluated as 30 percent 
disabling from November 1952 and 50 percent disabling from 
December 1997; residuals of shrapnel wounds to his left 
buttock-evaluated as 40 percent disabling from November 
1952; malaria residuals-evaluated as 0 percent disabling 
from November 1952; a scar on his left thigh-evaluated as 0 
percent disabling from November 1952; and scars on his right 
buttock-evaluated as 0 percent disabling from November 1952.  
His combined rating was 60 percent from November 1952 and 70 
percent from December 1997.  There is no evidence indicating 
he died from any of the above disabilities, and no allegation 
of such a causal connection.

Rather, the appellant alleges the veteran's death should be 
service connected pursuant to 38 C.F.R. § 3.309(d) (2003) or 
38 C.F.R. § 3.311 (2003).  These regulations deal with 
diseases specific to "radiation-exposed" veterans and claims 
based on exposure to ionizing radiation, respectively.  

Although a showing of service connection generally requires 
evidence of a relationship between the disability at issue 
and the veteran's military service, the law provides for 
presumptions that ease this burden in certain circumstances.  
See "The Radiation-Exposed Veterans Compensation Act of 
1988," Public Law 100-321, section 2(a), 102 Stat. 485-86 
(codified as amended at 38 U.S.C. 1112(c)).  See also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  These presumptions 
are available in cases where certain types of cancer, 
specific to radiation-exposed veterans, are manifested, see 
38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2003), and also where a "radiogenic disease," as defined by 
38 C.F.R. § 3.311 (2003), is shown.

Service connection will be presumed if the veteran is 
determined to be a "radiation exposed" veteran, and manifests 
one of the "listed diseases" found at 38 C.F.R. § 3.309(d)(2) 
(2003).  See 38 C.F.R. § 3.309(d)(1) (2003).  The term 
"radiation exposed" veteran is defined as a veteran who 
participated in at least one of the "radiation risk" 
activities listed at 38 C.F.R. § 3.309(d)(3)(ii) (2003), 
while on active duty.

MDS is not one of the diseases listed in 38 C.F.R. 
§ 3.309(d)(2) (2003).  Those disease are:  (i) leukemia 
(other than chronic lymphocytic leukemia); (ii) cancer of the 
thyroid; (iii) cancer of the breast; (iv) cancer of the 
pharynx; (v) cancer of the esophagus; (vi) cancer of the 
stomach; (vii) cancer of the small intestine; (viii) cancer 
of the pancreas; (ix) multiple myeloma; (x) lymphomas (except 
Hodgkin's disease); (xi) cancer of the bile ducts; (xii) 
cancer of the gall bladder; (xiii) primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); (xiv) 
cancer of the salivary gland; (xv) cancer of the urinary 
tract; (xvi) bronchiolo- alveolar carcinoma; (xvii) Cancer of 
the bone; (xviii) Cancer of the brain; (xix) Cancer of the 
colon; (xx) Cancer of the lung; and (xxi) Cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  In addition, cancers of the 
lung, colon, bone, ovary and brain were added to the list of 
presumptive diseases, effective on March 26, 2002.  See 67 
Fed. Reg. 3612 (2002).  Thus, the MDS that caused the 
veteran's death is not a listed disease under the provisions 
of 38 C.F.R. § 3.309(d) (2003).

Moreover, even if MDS was a disease listed in 38 C.F.R. 
§ 3.309(d)(2) (2003), the appellant also would have to show 
the veteran was a "radiation exposed veteran" as defined by 
38 C.F.R. § 3.309(d)(3) (2003).  That regulation defines a 
"radiation exposed" veteran as one who participated in at 
least one of the "radiation risk" activities listed at 38 
C.F.R. § 3.309(d)(3)(ii) (2003), while on active duty.  The 
veteran's service records do not reflect that he falls into 
any of the categories listed in 38 C.F.R. § 3.309(d)(3)(ii) 
(2003).

All of the veteran's tours during WWII were stateside, thus 
indicating he was not in Japan during that time period.  He 
enlisted in the Air Force in January 1946 in New York.  He 
was next stationed at Sheppard Field, El Paso, Texas, and in 
San Antonia, Texas.  From there, he went to Scott Field and 
Tucson Arizona.  In September 1946, he was stationed in San 
Francisco.  In June 1948 he was stationed in Alaska and had 
his appendix removed at Fort Richardson.  In December 1948 he 
was at Fort Slocum, New Jersey.

The veteran re-enlisted in the Army in October 1949, at Fort 
Knox.  In July 1950, he went to Japan as part of a heavy 
mortar unit in the infantry, but that was long after the 
relevant time in question when the presumed radiation 
activity took place.  He was at the 38th parallel in North 
Korea when he was wounded in 1951.

The widow-appellant has submitted a copy of a picture of the 
veteran in Japan, during the Korean Conflict, as evidence 
that he was exposed to radiation and, therefore, entitled to 
the presumptive provisions mentioned above.  However, 
a veteran who visited Hiroshima or Nagasaki while on leave 
from duty not related to the occupation of either city, did 
not participate in the occupation of those cities as the term 
is defined by statute or regulation.  McGuire v. West, 11 
Vet. App. 274 (1998).  Thus, although there is some evidence 
that the veteran visited Japan during his second period of 
active service during the Korean Conflict, there is no 
evidence that he was present during a time period that 
presumes exposure to ionizing radiation, as that exposure 
occurred many years before, during WWII, not during the time 
when he visited there during the Korean Conflict.  38 C.F.R. 
§ 3.309(d)(3)(ii)(B) and (C).

Furthermore, although the veteran's service personnel records 
confirm that he was stationed in Alaska during his first 
period of service, it was at Amchitka Island.  38 C.F.R. § 
3.309(d)(3)(ii)(D)(2).  Moreover, his presence in onsite 
participation of a test involving the atmospheric detonation 
of a nuclear device is also not presumed, as his service 
records indicate that he was stationed elsewhere during those 
time periods.  38 C.F.R. § 3.309(d)(3)(iv) (2003).  In fact, 
his service records clearly establish that he was not at a 
radiogenic site during either of his periods of his 
active service.  Thus, although it may be theoretically 
possible that his condition was caused by some type of 
radiation exposure, this, alone, is not tantamount to 
concluding that his exposure occurred coincident with his 
service in the military.  This is particularly true since he 
was at other remote places during the times that possible 
exposure to ionizing radiation in service would have 
occurred.

However, even if the evidence does not show the veteran was a 
"radiation exposed" veteran, and manifests one of the "listed 
diseases" found at 38 C.F.R. § 3.309(d)(2) (2003), service 
connection still may be established under provisions of 38 
C.F.R. § 3.311 (2003).  That regulation provides that VA will 
assist a claimant in developing a claim by obtaining a 
radiation "dose estimate" in certain instances.  38 C.F.R. § 
3.311(a)(1).  One situation in which a radiation dose will be 
obtained is when a veteran manifests a disease considered, by 
VA regulation, to be a "radiogenic disease."

"Radiogenic disease" is defined as a disease that was induced 
by ionizing radiation and includes the following:  leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2003).

Effective Feb. 14, 2002, a dose estimate will also be 
obtained if the appellant has cited or submitted competent 
scientific or medical evidence that another claimed condition 
is a radiogenic disease.  67 Fed. Reg. 6870, 6871 (2002), 
codified at 38 C.F.R. § 3.311(b)(4).  As this change in 
regulation is more favorable to the appellant, in that it 
provides her another method of obtaining the assistance 
afforded in 38 C.F.R. § 3.311 (2003), it will be considered 
in her appeal.  See, e.g., Dudnick v. Brown, 10 Vet. App. 79, 
80 (1997).

The veteran's fatal MDS, though, is not considered to be a 
"radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2) 
(2003).  So to compensate for this, the appellant must have 
competent scientific or medical evidence indicating that MDS 
is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (2003).  
However, she has not submitted evidence sufficient to trigger 
the application of 38 C.F.R. § 3.311 (2003).  The medical and 
scientific evidence the appellant cites as supportive of her 
claim consists of copies of literature about the veteran's 
fatal MDS, and a statement from his private treating 
physician.  The copies of the articles submitted do not 
indicate that MDS is a radiogenic disease; rather, they 
merely state that the cause of MDS is uncertain.

The appellant submitted a July 2000 statement from a private 
physician, Dr. Sheth, whom the appellant describes in her May 
2001 letter as an expert on MDS.  Dr. Sheth's statement 
confirms the veteran had a diagnosis of MDS when seen from 
June 1994 to January 1995 (the veteran eventually died from 
this condition in October 1999).  Dr. Sheth went on to state:  
"[A]lthough a definitive cause of [MDS] is not clear, it is 
considered to be highly associated with exposure to 
chemicals, radiations, drugs and other environmental agents - 
and [the veteran] may have been exposed to any or all of 
these agents without even his knowledge of such exposure."  
That statement, however, is not equivalent to concluding that 
MDS is a radiogenic disease, i.e., induced by ionizing 
radiation as defined by 38 C.F.R. § 3.311(b)(2) (2003).  
Moreover, there is no persuasive evidence in this case that 
the veteran was ever exposed to ionizing radiation while in 
service.  Thus, the appellant has failed to show exposure 
during service to the purported precipitating agent.

Obviously then, if, as here, there simply was no exposure in 
service, the fatal condition at issue cannot be a residual of 
it.  Moreover, even Dr. Sheth acknowledges there is no 
definitive cause of the fatal MDS at issue.  This is similar 
to what the medical literature the appellant submitted also 
indicates, as it indicates the etiology of MDS is uncertain.  
While Dr. Sheth attempted to raise a higher probability of 
such a cause-and-effect relationship in this particular case, 
he still did not provide a sufficiently definitive causal 
connection.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  So his opinion is still only within the realm of 
mere possibility, which is insufficient to grant service 
connection.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998) (A doctor's opinion phrased in terms of "may or 
may not" is an insufficient basis for an award of service 
connection.).

An accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  See also Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  But medical opinions and treatise 
evidence may not simply provide speculative generic 
statements of a supposed relationship between the veteran's 
service and the condition at issue.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Rather, the medical opinion and 
treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of the specific 
case in question there is at least plausible causality based 
on objective facts rather than on unsubstantiated lay or 
medical opinion.  Id.  Dr. Sheth's July 2000 statement does 
not discuss the rationale for the opinion contained therein, 
does not cite any prevailing medical authority as independent 
support for it, and does not indicate the specific veteran in 
this particular case was exposed to the radiation needed to 
precipitate his fatal MDS.  There was no indication the type 
of exposure mentioned (to chemicals, radiations, drugs and 
other environmental agents) occurred while the veteran was on 
active duty in the military-as opposed to, for example, at 
any number of other possible times while he was alive.

Since there is no competent scientific or medical evidence 
showing that MDS is a radiogenic disease, a dose assessment 
need not be obtained by VA.  The Board also notes that the 
appellant has requested that an outside consultant review the 
veteran's records.  However, this is not warranted in this 
case because the appellant has not presented any evidence 
suggesting the veteran was even exposed to ionizing radiation 
while in service.  Thus, there is no conflict in the record 
concerning this important point.  A dose assessment, then, 
would serve no useful purpose in the complete absence of any 
evidence of exposure at all during service.  38 C.F.R. § 
3.311(d) (2003).  Also, since this case does not involve a 
radiogenic disease, the provisions of 38 C.F.R. § 3.311 
(2003) are inapplicable.  

Finally, although service connection for the cause of the 
veteran's death still may be established via proof of direct 
causation, the appellant has not submitted sufficient 
evidence showing the veteran's fatal MDS was caused by a 
condition or event during service.  See Combee v. Brown, 34 
F.3d at 1043.

As there is no medical evidence causally linking the fatal 
MDS to the veteran's service in the military, the appeal must 
be denied. Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  For the reason stated, the preponderance of the 
evidence is against the appellant's claim, so benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for the cause of the veteran's death must be 
denied.  See 38 C.F.R. § 3.102 (2003).



Entitlement to DEA under Chapter 35, Title 38, of the United 
States Code

A surviving spouse of a veteran, who died of a service- 
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to DEA benefits.  38 
U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2003).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service- 
connected disability at the time of his death, the veteran's 
surviving spouse is not eligible for such benefits, and 
entitlement to DEA is not warranted as a matter of law.  38 
U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement).  Therefore, the claim for DEA is denied.

Conclusion

While the appellant has eloquently expressed the extremely 
sympathetic circumstances underlying her claims on behalf of 
a veteran whose service to his country was exemplary, the 
Board is bound under the relevant law and regulations to deny 
her claims.



ORDER

The claim for service connection for cause of death is 
denied.

The claim for DEA under Chapter 35, Title 38, of the United 
States Code, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



